Citation Nr: 1302418	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Sean Ravin, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1965 to January 1969.

This case comes before the Board of Veterans Appeals (the Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which, in part, denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  

The Veteran testified before a hearing officer at the RO in July 2007.  A transcript of the hearing is within the claims file.  

In a November 2009 decision, the Board denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the matter for proceedings consistent with the Motion which included vacating the November 2009 Board decision.  The Board remanded the issues in October 2008 for an additional VA examination and opinion.  

In an October 2012 decision, the RO granted service connection for tinnitus; therefore, the issue of service connection for tinnitus is no longer on appeal.  The issues have been edited to reflect that development. 


FINDING OF FACT

VA audiologists have linked the Veteran's bilateral hearing loss disability to his service connected tinnitus.  


CONCLUSION OF LAW

A bilateral hearing loss disability is secondary to the Veteran's service connected tinnitus.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 and 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

April 2005 and January 2007 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and VA medical records are in the file.  The Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided VA audiological examinations for his bilateral hearing loss disability claim in April 2005 (with a subsequent addendum in September 2005) and December 2010 (with a subsequent addendum in August 2012).  The examiners reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds these examination reports along with the subsequent addenda and opinions to be thorough and complete.  Therefore, the Board finds these examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


A.  Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain diseases, to include organic diseases of the nervous system, such as hearing loss disability, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Board adds that service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a) .  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a) .  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

With respect to hearing loss disability, VA has specifically defined what is meant by a 'disability' for the purposes of service connection.  See 38 C.F.R. § 3.385 (2012). '[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.'

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

B.  Factual Background

The Veteran contends that he currently experiences hearing loss as a result of his active duty service.  Specifically, the Veteran contends that he was exposed to noise from being in close proximity to airplane engines during preflight inspections.  The Veteran's DD 214 shows that his military occupational specialty [MOS] was an aircraft jet mechanic engineer.  This MOS is consistent with hazardous noise exposure. 

Service treatment records, included examinations dated in May 1967, June 1968, and January 1969 are negative for findings of hearing loss for VA compensation purposes.  In associated medical history reports dated in May 1967 and January 1969, the Veteran specifically denied hearing loss. 

During an April 2005 VA examination, the examining audiologist (R.M.) diagnosed  mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  The examiner also noted the Veteran's occupational noise exposure as a carpenter [power tools] for 30 years.  No specific nexus opinion was rendered.  However, in a September 2005 VA addendum report, R.M. noted that the Veteran's bilateral hearing loss was not caused by or the result of military noise exposure.  This conclusion was premised on the Veteran's service treatment records showing normal hearing at induction, mild hearing loss at 6000 Hz in May 1967, with the remainder of the examination reports, including the one at service discharge, showing hearing within normal limits. 

The Veteran subsequently testified before a hearing officer at the RO in July 2007.  During the hearing, the Veteran reported that he was a ground crew member on the B-52s.  He stated that he wore hearing protection, but there was still quite a bit of whining noise.  The Veteran reported he noticed hearing loss before he sought treatment in 2005, but he did not pay much attention to do it.  He asserted that the addendum decision dated in September 2005, after his April 2005 VA examination was inadequate as it did not properly consider his prior examination. 

In December 2010 VA, the Veteran was afforded an examination conducted by another audiologist (M.M.).  M.M. diagnosed normal to mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  M.M. observed that the Veteran's post-service occupation included work as a carpenter operating power saws.  The examiner found that review of enlistment and separation evaluations does not indicate that a significant shift in hearing acuity occurred, and the more likely cause of the Veteran's current hearing loss is many years of carpentry work.  

In an August 2012 VA addendum report, M.M. assessed that the Veteran's bilateral hearing loss is less likely than not caused by or the result of military noise exposure.  The examiner's conclusion was premised the lack of a significant threshold shift between enlistment and separation from active service.  The examiner specifically considered the Veteran's assertion that he first noticed problems with his hearing shortly after detachment from the service; however, the examiner noted that this does not refute in his mind the lack of change in hearing as reported on evaluations in the military.  The examiner found he could not opine in the favor of service connection on the basis of the Veteran's assertion. 

C.  Analysis

The Board notes that the RO conceded in-service noise exposure based on the Veteran's assignment in close proximity to jet engines as a mechanic.  

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss disability of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss disability cannot be granted on a presumptive basis.

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).

In this case, the April 2005 and December 2010 VA examiners, both audiologists, reviewed the claims file, examined the Veteran, noted his assertions, and provided opinions.  Moreover, the Board notes that the August 2012 addendum opinion, by the December 2010 VA examiner, specifically noted considering the Veteran's assertion that he noticed hearing difficulty shortly after separation from service, but was not persuaded that the Veteran's hearing loss is due to his in-service noise exposure.  Therefore, as the only medical opinions of record on the matter specifically indicated that the Veteran's hearing loss disability was not at least as likely as not caused by or a result of an event in military service, the Veteran's claim for service connection for hearing loss disability must fail on a direct basis.  See Shedden, supra.  

Nevertheless, the Board observes that the Veteran has recently established service connection for tinnitus.  The Board notes that the April 2005 suggested such a link noting that the "most likely etiologically of the tinnitus is related to hearing loss."  Likewise, the December 2010 examiner observed that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  In that VA had determined that the Veteran's tinnitus is due to in-service noise exposure and VA audiologists have opined that there is an etiologically connection between the Veteran's hearing loss and tinnitus, the Board concludes that service connection on a secondary basis is warranted for the Veteran's bilateral hearing loss disability.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


